Title: From George Washington to Nathanael Greene, 6 October 1781
From: Washington, George
To: Greene, Nathanael


                  
                     
                     Dear SirHead Quarters before York 6th Octo. 1781
                  
                  In my Letter of the 27th ulto which went by Colo. Stewart, I informed you that I expected to open Trenches before York Town by the 1st of Octo.  A variety of Causes, among which the Want of sufficient Transportation, has been a principal One, has prevented that Event taking Place, ’till this Day—the Trenches will be opened this Night.
                  The whole Army moved from Williamsburg on the 28th & took quiet possession of their Ground in front of the Enemy’s Works—very little Shew of Opposition was made—On the 30th the Enemy abandoned their exteriour Line of Defence, & retired to their Works very near the town; giving us Possession of very advantageous Ground, in fair View, & a near Advance—little Material has taken place since.  On our part preparation has been makg to commence the Operations of the Seige—and on their part, a small & sparing Fire from the Enemy on our Parties, and an unceasing Labour at their Works.
                  My Letter of the 27th ulto informed you also that Admiral Digby was expected from Europe with 10 ships of the Line, to join Admiral Graves—I have now the best Reason to suppose that Digby is arrived, with only 6 ships of the Line—and the same Information tells me, that Admiral Graves, in the Action with Count de Grasse of the Chesapeak, has suffered very greatly: the Terrible of 74 Guns was so disabled, that she could not be kept above Water to reach New York, & was either sunk or blown up at Sea: the Prudent & Robust, are condemned as unfit for further Service, & three others very much shattered—In this State of the British Fleet, the french Admiral has Nothing to fear from them;being secure, not only in a decided Superiority of Numbers, but holding also a most advantageous Position in the Bay.
                  For further particulars, which may not be proper to commit to a Letter, I refer you to Colo. Morris, who bears this, is fully acquainted with Every Circumstance, & with whom I have freely and confidently conversed on future Prospects & Operations.
                  I have been made happy in receiving your Dispatches of the 17th ulto which came to Hand Yesterday by Major Pierce—I most sincerely & cordially congratulate you on the Well fought Battle of the 8th which does the highest Honor to you, & the brave Officers & Soldiers who were engaged; & which, in its Consequences, I trust, will have the happiest Influence on our future Operations.  With the highest Regards & Esteem I am Dr Sir Your most Obedient & most hume Servt
                  
               Go. Washington